United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2984
                                   ___________

United States of America,               *
                                        *
                     Appellee,          *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jason Michael Boecker,                  *
                                        *
                    Appellant.          *
                                   ___________

                             Submitted: December 13, 2001

                                 Filed: February 4, 2002
                                  ___________

Before HANSEN,1 Chief Judge, HEANEY and MURPHY, Circuit Judges.
                              ___________

HEANEY, Circuit Judge.


       Appellant Jason Michael Boecker appeals the district court’s2 imposition of a
14-month term of imprisonment for repeatedly violating the terms of his supervised
release. We affirm.

      1
       The Honorable David R. Hansen became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on February 1, 2002.
      2
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
I.    Background

      On November 17, 1995, Boecker pled guilty to Conspiracy to Commit Post
Office Burglary, a Class C felony, in violation of 18 U.S.C. §§ 2115 and 371 (1994).
The imposed sentence included 24 months in prison and three years of supervised
release after imprisonment. Boecker served his prison time without incident and
began his supervised release on August 18, 1997. He committed his first supervised
release violation on September 15, 1999, and the conditions of his supervised release
were modified to include 90 days of home detention.

       Boecker committed his second supervised release violation on May 19, 2000,
when he tested positive for methamphetamine. The district court ordered that his
supervised release be revoked and that he be imprisoned for 60 days, and added an
additional term of supervised release: “when defendant is released from custody the
defendant will resume supervised release. The defendant’s supervised release will
be extended one year.” Boecker violated the terms of his supervised release a third
time in May of 2001, and was sentenced to a 14-month term of imprisonment with no
supervised release to follow. His prison term will end in October, 2002.

II.   Discussion

       Title 18 U.S.C. § 3583(b)(2) (1994) states in part that the authorized term of
supervised release after imprisonment for a Class C felony is not more than three
years. Section 3583(e)(3) states that a court may modify the conditions of or revoke
a term of supervised release “and require the defendant to serve in prison all or part
of the term of supervised release authorized by statute for the offense that resulted in
such term of supervised release without credit for time previously served on
postrelease supervision” when the defendant violates a condition of supervised
release. 18 U.S.C. §3583 (e)(3) (1994). The defendant cannot serve more than two
years in prison after revocation for a Class C felony.

                                          -2-
       18 U.S.C. § 3583(h) (1994) states that when a term of supervised release is
revoked and the defendant is required to serve a term of imprisonment, the court may
include a requirement that the defendant be placed on a term of supervised release
after imprisonment. The length of the term of supervised release cannot exceed the
term of the supervised release authorized by the statute for the original offense, minus
any term of imprisonment that was imposed upon revocation. Id.

       Boecker argues on appeal that the district court erred in imposing a 14-month
term of imprisonment after revocation because the court was limited to a 12-month
sentence, having reduced his term of supervised release to12 months in its August 9,
2001 order. He is wrong. The district court did not “reduce” Boecker’s sentence
after revocation. It imposed additional prison time and a period of supervised release
in accordance with the provisions of § 3583(e)(3) and (h) because the defendant
violated the conditions of his original supervised release.

       Boecker’s first period of supervised release should have lasted from August 18,
1997 through August 2000. In May 2000, three months before his period of
supervised release was to end, Boecker violated the conditions of supervised release,
and the district court 1) revoked Boecker’s prior sentence; 2) sentenced him to two
months in prison; and 3) sentenced him to one year of supervised release. At the
time, the court was entitled to sentence Boecker to up to 21 months in prison (not 24
months because Boecker had spent 3 months in home detention), and up to 33 months
of supervised released, minus the prison time imposed, under the terms of §
3583(e)(3) and (h). The court acted well within the terms of the statute.

       When Boecker violated the terms of his supervised release again, the court was
entitled to sentence him to up to 19 months in prison and 31 months of supervised
release, minus the aggregate prison sentences imposed after revocation. Again, acting
within the terms of the statute, the court sentenced Boecker to 14 months in prison
and no supervised release. Boecker has failed to state a legitimate claim.

                                          -3-
III.   Conclusion

     For the reasons cited above, we affirm the district court’s imposition of a 14-
month sentence against Boecker.

       A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-